Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of defendant J ose Colon, under the Fifth and Fourteenth Amendments, were violated by the admission of testimony relating to the delivery of car keys by defendant to his arresting officer in the absence of *677the requisite warnings (Miranda v. Arizona, 384 U. S. 436). The Court of Appeals considered this contention and held that there was no violation of defendant’s constitutional rights (see 29 NY 2d 600).